Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 1 of 36 PageID #: 1302



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X

OMAR WILLOCK,

                    Petitioner,
                                              MEMORANDUM & ORDER
           -against-
                                              17-cv-00454(KAM)(LB)
DANIEL F. MARTUSCELLO, JR.,
SUPERINTENDENT OF COXSACKIE
CORRECTIONAL FACILITY;

                    Respondent.

----------------------------------X
KIYO A. MATSUMOTO, United States District Judge:

           Petitioner Omar Willock (“petitioner”), proceeding pro

se, filed a petition for a writ of habeas corpus on January 13,

2017.   Petitioner challenges the constitutionality of his 2009

state court conviction for Murder in the Second Degree, which

resulted in a custodial sentence of twenty-three years to life.

The petitioner asserts his conviction and sentence were

unconstitutional because: (1) the verdict was against the weight

of the evidence; (2) the trial judge precluded exculpatory

identification evidence; (3) the trial court’s supplemental

instructions on the element of intent deprived petitioner of a

fair trial and his right to due process; and (4) petitioner

received an unconstitutionally harsh and excessive sentence that

failed to consider his youth and attendant circumstances.            (ECF

No. 1, Petition for Writ of Habeas Corpus (“Pet.”) 14-25.)            The



                                     1
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 2 of 36 PageID #: 1303



respondent, Daniel F. Martuscello (“respondent”), opposes

petitioner’s claims as procedurally barred and entirely without

merit.   (ECF No. 5, Affidavit and Memorandum of Law in

Opposition to Petition for Writ of Habeas Corpus.)1            For the

reasons discussed below, the petition is denied and dismissed in

its entirety.

                                 BACKGROUND

I.    The Homicide

            On May 12, 2007, at approximately 12:30 a.m.,

petitioner engaged in a physical altercation in front of 840 St.

Marks Avenue in Brooklyn, NY, which resulted in the death of

Roberto Duncanson, the victim, after petitioner referred to him

as a “faggot.”     (ECF No. 5-1, People v. Willock, Indictment No.

4741/07 (Kings County Crim. Ct.), Trial Transcript (“Trial

Tr.”), 33:5-7, 44:16-23, 61:1-2.)2        Belinda Toon, petitioner’s

neighbor, and Jeimar Brown, the victim’s cousin, witnessed the

fatal confrontation.      (Id. 44-45; 191-96.)      Toon attempted, in

1
      Respondent’s filing includes an Affidavit in Opposition to the
petition, available at ECF No. 5, ECF pp. 1-18 (“Aff. in Opp.”), and a
Memorandum of Law in Opposition to the petition, available at ECF No. 5, ECF
pp. 19-34 (“Opp.”).
2
      The caption “Trial Tr.” refers to the criminal trial proceedings in
People v. Willock, dated March 10 through March 18, 2009. The trial
transcripts are available at ECF No. 5-1, and ECF No. 5-2, and correspond to
the trial dates as follows: ECF No. 5-1, ECF pp. 97-213 (March 10); ECF pp.
214-355 (March 11); ECF No. 5-2, ECF pp. 1-91 (March 12); ECF pp. 92-98
(March 13); ECF pp. 99-118 (March 16); ECF pp. 119-26 (March 17); ECF pp.
127-37 (March 18). Citations to the trial proceedings from March 10 through
March 18 correspond to the transcript pagination (1 to 392). In addition,
the transcript for pre-trial proceedings and jury selection, which occurred
on March 9, 2009 (“Pre-trial Tr.”), is available at ECF No. 5-1, ECF pp. 1-
96.


                                      2
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 3 of 36 PageID #: 1304



vain, to restrain petitioner from fighting Duncanson.            (Id.

44:17-19.)     After petitioner “started to tussle” with Duncanson,

he began to land what appeared to be punches, but, as it turns

out, “he was actually stabbing [Duncanson] in his lower

abdomen.”     (Id. 191:16-18.)    Duncanson, who was not armed,

suffered five stab wounds.       (Aff. in Opp. 3; see also Trial Tr.

192:20-22.)     After Duncanson was stabbed, Brown witnessed the

assailant attempt to conceal a knife before taking flight along

St. Marks Avenue toward New York Avenue.         (Trial Tr. 195:8-

196:9.)     Brown was unable to get a clear view of the petitioner,

given the late hour, and was thus unable to identify him as

Duncanson’s attacker at a lineup held days after the incident.

(Id. 198:25, 202-03.)

            NYPD Officers from the 77th Precinct arrived at the

scene at approximately 12:40 a.m., and found Duncanson lying

unresponsive on the ground, surrounded by onlookers. (Trial Tr.

26-27.)     An ambulance brought Duncanson to the nearby hospital,

where he was pronounced dead at 1:09 a.m.         (Id. 14.)3    Meanwhile,

the police drove around the neighborhood, with Brown, searching

for the assailant, but they could not find him.           (Id. 201:11-

22.)




3
      An autopsy performed the next day confirmed that Duncanson died from
the stab wounds he suffered during the fight with petitioner. (Id. 105;
115:2-4.) As a result, Duncanson’s death was ruled a homicide. (Id. 115.)


                                     3
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 4 of 36 PageID #: 1305



           Detective Thomas McKiernan arrived to the crime scene

at 12:50 a.m., and began canvassing the area, taking note of

blood stains in between parked cars, and on a white sweater,

which belonged to Toon.      (Id. 128.)      After learning of

Duncanson’s death, Detective McKiernan returned to the scene,

searched for nearby video surveillance, and interviewed

neighbors to ask what occurred.          (Id. 129.)   Eventually,

Detective McKiernan found a security camera located at 810 St.

Marks Avenue, which had captured footage of the incident.            (Id.)

The footage, as Toon and Brown described it at trial, showed

Brown and Duncanson walking along St. Marks Avenue, Toon

unsuccessfully grabbing petitioner to keep him from following

them, Toon and petitioner disappearing off-screen in the same

direction as Brown and Duncanson, and petitioner reappearing on

screen and walking back along St. Marks Avenue to New York

Avenue. (Id. 51-54; 196-198.)       The video also showed petitioner

later entering the nearby building where Toon said petitioner

lived. (Id. 54, 82-83.)

           Later that night, Detective McKiernan arrived at the

77th police precinct, where officers were questioning witnesses

to the stabbing.     (Trial Tr. 132-34.)       Though Brown did not see

petitioner’s face, he was able to provide a detailed description

of the perpetrator’s physical appearance, approximating him at

five feet, nine inches tall, and one hundred and fifty pounds.


                                     4
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 5 of 36 PageID #: 1306



(Id. 190.)     Brown also described the clothing the perpetrator

was wearing: black sneakers, blue jeans, a black t-shirt, and

black, brimless headwear that covered his forehead to his

eyebrows.     (Id. 199:7-8.)    Although Toon refused to speak with

the police at first, she later submitted herself to a recorded

interview at the Kings County District Attorney’s Office (“DA”)

to discuss what occurred the night of the incident.           (Id. 55-

56.)   Two other witnesses to the stabbing refused to cooperate

with the police, and left the precinct.          (Id. 134.)

            On May 14, 2007, Detective McKiernan interviewed Toon.

Toon said she had known petitioner for about a year prior to the

incident, and noted that he had an identical twin brother.

(Trial Tr. 39, 135.)      Toon claimed she could distinguish

petitioner from his brother based on differences in their

“facial structures,” (id. 40:16-23, 92), including a scar on

petitioner’s forehead.      (Id. 140:8-10.)      Based on Toon’s

statement, Detective McKiernan submitted a “Wanted Card” for

petitioner’s arrest. (Id. 136.)

            On May 17, 2007, petitioner, accompanied by his

attorney, surrendered himself at the 77th Precinct.           (Trial Tr.

136:16-25.)     Detective McKiernan conducted two lineups that day,

and asked Belinda Toon and Jeimar Brown each to separately

identify Duncanson’s assailant.          (Id. 141:1-8.)   Toon was able

to clearly identify petitioner as the perpetrator, though Brown


                                     5
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 6 of 36 PageID #: 1307



could not.    (Id. 56:20-24; 202:15-21.)        While processing

petitioner’s arrest, however, Detective McKiernan noted that

petitioner’s weight and height almost exactly matched Brown’s

description of the assailant’s physique.          (Id. 147-148.)

Subsequently, the Medical Examiner’s Office analyzed the DNA

from bloodstains found on clothing worn by Toon and Duncanson on

the night of the stabbing, along with a sample of petitioner’s

DNA.    The medical examiner’s report determined that none of the

blood stains contained petitioner’s DNA.          (Id. 265:10-11.)

II.    Trial, Conviction, and Sentence

            A Grand Jury in Kings County returned an indictment

charging petitioner for Murder in the Second Degree (see New

York Penal Law (“NYPL”) § 125.25(1)), Murder in the Second

Degree as a Hate Crime (see NYPL §§ 125.25(1), 485.05(1)(B)),

and Criminal Possession of a Weapon in the Fourth Degree (see

NYPL § 265.01(2)). (Trial Tr. 12:14-16.)4          Petitioner was tried

before a jury from March 10 through March 18, 2009, in New York

Supreme Court, Kings County before Justice Neil Firetog.             (See

generally Trial Tr.)      Benjamin Heinrich, Esq. was petitioner’s

trial counsel. (Id.)

            At trial, defense counsel attempted to impeach Toon’s

credibility and question the reliability of her identification

4
      The defense twice moved to dismiss all counts of the indictment. (Id.
208-219; 244; 261.) The court dismissed the charge of Murder as a Hate
Crime, but refused to dismiss the count of Murder in the Second Degree. (Id.
261:5-6.)


                                      6
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 7 of 36 PageID #: 1308



of petitioner as Duncanson’s killer.        For example, Toon

initially stated at trial that she had known petitioner and his

brother for a year prior to the stabbing, and had seen them

almost every day in that period (Tr. 39-40), but defense counsel

introduced Toon’s prior grand jury testimony that she had

actually only known petitioner for “a couple of months.”            (Id.

68-69.)   Toon further acknowledged that, on the night of the

incident, she did not know petitioner or his identical twin

brother, Omari Willock, by their real names, but rather, by

their interchangeable nicknames, “Twinny or Trinny.”           (Id. 70,

72.)   Defense counsel also elicited testimony from Detective

McKiernan that, on May 14, 2007, Toon had identified Omari

Willock as the “good twin” (id. 150), even though Toon testified

at trial that she considered petitioner to be the “good twin.”

(Id. 92-93.)

           Defense counsel further advanced a mistaken identity

defense by seeking to introduce testimony of the detective

investigating an unrelated stabbing in Manhattan, allegedly

committed by petitioner’s identical twin brother. (Trial Tr.

220:5-25, 222.)     The court precluded defense counsel’s proffered

testimony, however.     The court first noted that, in order to

introduce evidence of an unrelated stabbing to prove the

existence of an alternative perpetrator, the “modus operandi

must be so unique as to conclude the same person did it.”            (Id.


                                     7
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 8 of 36 PageID #: 1309



at 225:24-25.)     The trial court found that a stabbing, taken

alone, was too generic to constitute evidence of a modus

operandi, and the two incidents in question were too dissimilar

to be considered probative of identity.         (Id. 222-26.)5     Further,

the charges against petitioner’s twin brother had been dropped

by the time of trial.      (Id. 224:4-5.)

           On March 18, 2009, the last day of petitioner’s trial,

the jury requested further instruction on the element of intent.

Specifically, the jury asked: “Is it possible during an

altercation, can a charge escalate from manslaughter to murder;

or is it decided from the beginning of the incident?”            (Trial

Tr. 382:25-383:1-3.)      Justice Firetog addressed the jury’s

inquiry with defense counsel and the prosecution, outside of the

jury’s presence, and stated:

           It seems to me if I read them the intent charge,
           intent does not require premeditation. In other words,
           intent does not require contemplation nor that the
           intent be in the person's mind for any particular
           period of time. The intent can be formed and need only
           exist at the very moment the person engages in
           prohibit[ed] conduct or act to cause the prohibit[ed]
           result and not at any other time.



5
      The trial court categorized the evidence proffered by defense counsel
as “reverse Molineux” evidence. (Id. 222:16-17.) “Reverse Molineux”
evidence refers to “evidence that a third party has committed bad acts
similar to those the defendant is charged with committing.” People v.
DiPippo, 27 N.Y.3d 127, 138 (N.Y. 2016). The Court of Appeals has held that
“reverse Molineux” evidence “is relevant to, and can support, a third-party
culpability proffer where the crimes reflect a ‘modus operandi’ connecting
the third party to the charged crimes,” which typically requires that
“similarities were unusual enough to compel the inference that the [same
individual] committed both [crimes].” Id. at 138-39 (citations omitted).


                                     8
 Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 9 of 36 PageID #: 1310



 (Id. 383:3-9.)     Justice Firetog added that the issue was not

 whether a defendant’s intent changed.         The core inquiry, rather,

 was defendant’s mens rea “at the time the act was committed.”

 (Id. 383:13-15.)         In short, the answer to the jury’s question

 was “yes.”     (Id. 383:15.)     Once the jury was seated, the court

 charged jurors with the following expanded intent instruction:

 “When we’re talking about intent, intent can be formed at any

 time, and one thing can escalate to another or vice versa.” (Id.

 384:10-12.)     Defense counsel did not object to the trial court’s

 supplemental instruction on intent when the jury was charged, or

 when Justice Firetog previewed the expanded intent instruction

 to counsel before the jury returned to the courtroom.             (See

 generally id. 382-92.)

              Later that day, after deliberations, the jury returned

 a unanimous verdict of guilty on the charge of Murder in the

 Second Degree.     (Trial Tr. 389:18.)      On July 6, 2009, the court

 sentenced petitioner to a prison term of twenty-three years to

 life.     (ECF No. 5-2, People v. Willock, Sentencing Transcript

 dated July, 6, 2009 (“Sent. Tr.”) 14:3-4.)6

III.     Post-Conviction Proceedings

       A. Direct Appeal




 6
       The transcript for petitioner’s sentencing is available at ECF No. 5-2,
 ECF pp. 138-52.


                                       9
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 10 of 36 PageID #: 1311



            On July 28, 2014, petitioner appealed his judgment of

conviction to the New York Supreme Court, Appellate Division,

Second Department.      (Aff. in Opp. 14.)     Petitioner, represented

by appellate counsel, Gail Grey, Esq., appealed on four grounds:

(1) the guilty verdict was against the weight of the credible

evidence; (2) the trial judge precluded exculpatory

identification evidence, thereby undermining petitioner’s right

to defend the People’s charges; (3) the trial court’s

supplemental instructions on the element of intent, provided in

response to a jury note, deprived petitioner of a fair trial and

his right to due process; and (4) petitioner received an

unconstitutionally harsh and excessive sentence that failed to

consider his youth at the time of the stabbing.           (Id. 14-15;

Pet. 3.)

            On February 18, 2015, the Appellate Division

unanimously affirmed petitioner’s conviction.           People v.

Willock, 125 A.D.3d 901 (N.Y. App. Div. 2d Dep’t 2015).             The

panel first rejected petitioner’s argument that his conviction

was against the weight of the evidence.          Id. at 902.    Upon an

independent review of the trial record, the Appellate Division

observed:

            [T]here was testimony from an eyewitness who knew the
            [petitioner] and his identical twin brother from the
            neighborhood, and saw the [petitioner] almost every
            day. She was present during the altercation between
            the [petitioner] and the victim, and she even tried to


                                     10
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 11 of 36 PageID #: 1312



            break up the fight. This eyewitness testified that the
            [petitioner], not his twin brother, fought with the
            victim. She explained that she could tell the twins
            apart because they had different facial structures.
            Contrary   to   the  [petitioner]'s   contention,  her
            testimony was not incredible or unreliable.

Id. at 902.

            The Appellate Division next addressed the trial

court’s preclusion of evidence that petitioner’s identical twin

brother was investigated for stabbing a coworker.           Id.   The

panel concurred with the trial judge’s decision not to admit

petitioner’s “reverse Molineux” evidence because the proffered

testimony “was not sufficiently probative to outweigh the

countervailing risks of trial delay, undue prejudice, confusing

the issues, or misleading the jury.”         Id.   The court added that:

            [t]he mere fact that the [petitioner]’s brother had
            been investigated for stabbing a coworker did not
            significantly increase the chance that he committed
            the instant crime. Further, there was no showing that
            the stabbing incidents were sufficiently similar to
            support the inference that the defendant’s twin
            brother, rather than the defendant himself, may have
            committed the instant crime.

Id. at 902-03 (internal citation omitted).

            Lastly, the Second Department found that petitioner’s

challenge to the trial court’s expanded intent instruction was

both unpreserved for appellate review and without merit, and

that petitioner’s sentence was not excessive.           (Id. at 903.)

Petitioner thereafter sought leave to appeal to the New York

Court of Appeals.      On October 30, 2015, the Court of Appeals


                                     11
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 12 of 36 PageID #: 1313



denied petitioner’s application.          People v. Willock, 26 N.Y.3d

1012 (N.Y. 2015).      The time to seek review in the United States

Supreme Court expired on January 28, 2016.          See 28 U.S.C. §

2101(d); Sup. Ct. R. 13(1).

    B. 440.10 Motion

            On May 17, 2019, petitioner moved pro se to vacate his

conviction under New York Criminal Procedure Law (“CPL”) §

440.10(g), based on “newly discovered evidence.”            (ECF No. 16-2,

Memorandum of Law in Support of CPL § 440.10 Motion (“440.10

Mot.”).)     Petitioner purportedly discovered that Toon, the

prosecution’s main trial witness, was bribed to testify, as

demonstrated by rent payments remitted to Toon pursuant to a

relocation agreement with the Kings County DA.           (Id.)    On

November 18, 2019, Justice Guy J. Mangano, Jr. of the Kings

County Supreme Court summarily denied petitioner’s motion.               (ECF

No. 20-1, People v. Willock, Decision and Order dated November

18, 2019.)     Justice Mangano explained that both defense counsel

and the trial court were apprised of the relocation agreement

before petitioner’s sentencing, as well as the threats to Toon

that necessitated her relocation in the first place.             (Id.)

Accordingly, petitioner did not present “newly discovered

evidence” under CPL § 440.10(g).7


7
      Petitioner’s claim was not raised in his direct appeal, and was
therefore procedurally barred under CPL §§ 440.10(3)(c) and 440.10(2)(c).
(Id.)


                                     12
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 13 of 36 PageID #: 1314



   C. Petition for Habeas Relief

            On January 13, 2017, petitioner filed the instant

petition for a writ of habeas corpus pursuant to 28 U.S.C. §

2254.    (See generally Pet.)     The petitioner’s grounds for habeas

relief, which are identical to the grounds raised in his direct

appeal before the Appellate Division, are that: (1) the verdict

of guilt was rendered against weight of the evidence; (2) the

trial judge refused to admit exculpatory identification

evidence, thereby precluding petitioner’s mistaken

identification defense, by invoking a “reverse Molineux”

rationale; (3) the trial court’s expanded intent instruction

deprived petitioner of a fair trial and his right to due

process; and (4) petitioner received an unconstitutionally harsh

and excessive near-maximum sentence that failed to meaningfully

consider his youth and attendant circumstances.           (Opp. in Aff.

14-15; Pet. 14-25.)

            After respondent filed his opposition, petitioner

requested a stay of proceedings as he sought relief in state

court.    (ECF No. 8.)    The court granted petitioner’s motion on

October 18, 2017. (Order dated October 18, 2017.)           In a letter

dated December 18, 2018, petitioner asked the court to appoint

counsel to represent him for his 440.10 motion in state court

(ECF No. 13), but the court denied petitioner’s motion.            (Order

dated April 9, 2019.)      On May 30, 2019, petitioner requested


                                     13
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 14 of 36 PageID #: 1315



reinstatement of the stay previously ordered by the court, until

such time as a decision issued on his 440.10 motion.             (ECF No.

16.)   The court denied this request as well.         (Order dated July

23, 2019.)     On September 3, 2019, petitioner filed his reply to

the State’s opposition.       (ECF No. 19, Reply.)

                              LEGAL STANDARD

            Under 28 U.S.C. § 2254, as amended by the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

an application for a writ of habeas corpus by a person in state

custody may only be brought on the grounds that his or her

custody is “in violation of the Constitution or laws or treaties

of the United States.”      28 U.S.C. § 2254(a).      A habeas

petitioner is required to show that the state court decision,

having been adjudicated on the merits, is either “contrary to,

or involved an unreasonable application of, clearly established

Federal law” or was “based on an unreasonable determination of

the facts in light of the evidence presented in the State court

proceeding.”     28 U.S.C. § 2254(d); see also Johnson v. Williams,

568 U.S. 289 (2013).

            For the purposes of federal habeas review, “clearly

established law” is defined as “the holdings, as opposed to the

dicta, of [the Supreme] Court’s decisions as of the time of the

relevant state-court decision.”        Williams v. Taylor, 529 U.S.

362, 412 (2000).     A state court decision is “contrary to,” or an


                                     14
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 15 of 36 PageID #: 1316



“unreasonable application of,” clearly established federal law

if the decision: (1) is contrary to Supreme Court precedent on a

question of law; (2) arrives at a conclusion different than that

reached by the Supreme Court on “materially indistinguishable”

facts; or (3) identifies the correct governing legal rule but

unreasonably applies it to the facts of the petitioner’s case.

Id. at 412-13.     Factual determinations made by the state court

are presumed to be correct, and a petitioner bears the burden of

rebutting the presumption of correctness by clear and convincing

evidence.     28 U.S.C. § 2254(e)(1).

            A federal court “will not review questions of federal

law presented in a habeas petition when the state court’s

decision rests upon a state-law ground that ‘is independent of

the federal question and adequate to support the judgment.’”

Downs v. Lape, 657 F.3d 97, 101–02 (2d Cir. 2011) (quoting Cone

v. Bell, 556 U.S. 449, 465 (2009)); see also Coleman v.

Thompson, 501 U.S. 722, 729 (1991).         Federal review is barred

whenever “a state court has expressly relied on a procedural

default as an independent and adequate state ground, even where

the state court has also ruled in the alternative on the merits

of the federal claim.”      Velasquez v. Leonardo, 898 F.2d 7, 9 (2d

Cir. 1990).     Lastly, the rule applies “whether the state law

ground is substantive or procedural.”         Coleman, 501 U.S. at 729.




                                     15
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 16 of 36 PageID #: 1317



            A federal district court may not grant a habeas

petition made by an individual in state custody pursuant to §

2254 unless “the applicant has exhausted the remedies available

in the courts of the State.”        28 U.S.C. § 2254(b)(1)(A). This

requirement is “grounded in . . . concerns for federalism and

comity between the state and federal sovereigns . . .            [and]

ensures that federal courts respect the States’ interest in

correcting their own mistakes.”        Aparicio v. Artuz, 269 F.3d 78,

90 (2d Cir. 2001) (citations and internal quotation marks

omitted) (quoting Coleman, 501 U.S. at 732).          To meet the

exhaustion prerequisite, a petitioner must have “(i) presented

the federal constitutional claim asserted in the [habeas]

petition to the highest state court (after preserving it as

required by state law in the lower courts) and (ii) informed

that court (and lower courts) about both the factual and legal

bases for the federal claim.”        Ramirez v. Attorney Gen. of N.Y.,

280 F.3d 87, 94 (2d Cir. 2001) (citing, inter alia, Picard v.

Connor, 404 U.S. 270, 276-77 (1971)).

            State procedural default will operate as a bar to

review unless the petitioner can (1) establish cause for his

default and actual prejudice resulting from the alleged

violation of federal law, or (2) demonstrate that the failure to

consider the petitioner's claims would result in a fundamental

miscarriage of justice.       See Gutierrez v. Smith, 702 F.3d 103,


                                     16
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 17 of 36 PageID #: 1318



111 (2d Cir. 2012); Carvajal v. Artus, 633 F.3d 95, 104 (2d Cir.

2011).    A petitioner may fulfill the cause requirement in two

related ways.     First, the petitioner can demonstrate that “some

objective factor, external to Petitioner’s defense, interfered

with his ability to comply with the state’s procedural rule.”

Gutierrez, 702 F.3d at 111 (citing McClesky v. Zant, 499 U.S.

467, 493 (1991)).      Alternatively, the petitioner can establish

cause by demonstrating futility — specifically, that “prior

state case law has consistently rejected a particular

constitutional claim.”      Id. (citing DiSimone v. Phillips, 461

F.3d 181, 191 (2d Cir. 2006)).        To establish prejudice, the

petitioner must demonstrate that the alleged error resulted in

“actual and substantial disadvantage, infecting his entire trial

with error of constitutional dimensions.”          Torres v. Senkowski,

316 F.3d 147, 152 (2d Cir. 2003) (internal quotation marks and

citation omitted).

            Even if the petitioner is unable to establish cause

and prejudice, the procedural default may be excused if he can

show that a fundamental miscarriage of justice would result,

i.e., “that he is actually innocent of the crime for which he

has been convicted.”      Dunham v. Travis, 313 F.3d 724, 730 (2d

Cir. 2002) (citations omitted). “‘[A]ctual innocence’ means

factual innocence, not mere legal insufficiency.”           Id.




                                     17
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 18 of 36 PageID #: 1319



(alteration in original, internal quotation marks omitted)

(quoting Bousley v. United States, 523 U.S. 614, 623 (1998)).

            In reviewing the instant petition, the court is also

mindful that “[a] document filed pro se is to be liberally

construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings

drafted by lawyers.”      Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(internal quotation marks and citations omitted); Williams v.

Kullman, 722 F.2d 1048, 1050 (2d Cir. 1983) (noting that courts

should review pro se habeas petitions with a lenient eye).

Accordingly, the court is obliged to interpret petitioner’s

pleadings as raising the strongest arguments they suggest.

Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009); Martin v.

United States, 834 F. Supp. 2d 115, 119 (E.D.N.Y. 2011) (citing

Williams, 722 F.2d at 1050).

                                 DISCUSSION

            The parties do not dispute that petitioner has

exhausted his claims for habeas relief.          (See Opp. 4 n.19.)     Nor

does respondent challenge the timeliness of the petition.             The

court will therefore address petitioner’s procedural default

first, before turning to the merits.

 I.   Procedural Default

            Petitioner asserts the trial court’s supplemental

instruction on the element of intent deprived him of a fair


                                     18
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 19 of 36 PageID #: 1320



trial and his right to due process.         (Pet. 14.)    The Appellate

Division denied the same claim on direct appeal as “unpreserved

for appellate review (see CPL 470.05[2]) and, in any event, . .

. without merit.”      Willock, 125 A.D.3d at 903.       The court

concurs, and finds petitioner’s claim procedurally barred.

            Under CPL § 470.05(2), a criminal defendant seeking to

preserve a claim of error, must object to the challenged ruling

“at the time of such ruling . . . or at any subsequent time when

the [trial] court had an opportunity of effectively changing the

same.”    Whitley v. Ercole, 642 F.3d 278, 286 (2d Cir. 2011)

(quoting CPL § 470.05(2)).       Errors of law must be timely

presented “in a manner that reasonably prompts a judge to

correct them during criminal proceedings.”          Downs, 657 F.3d at

103-04; accord People v. Luperon, 647 N.E.2d 1243, 1246–47 (N.Y.

1995) (“[A]ny matter which a party wishes the appellate court to

decide [must] have been brought to the attention of the trial

court at a time and in a way that gave the latter the

opportunity to remedy the problem and thereby avert reversible

error.”).    Failure to preserve a claim by contemporaneous

objection thus bars further challenge on habeas review.              Defense

counsel did not object to Justice Firetog’s supplemental

instruction on intent before or after the jury was charged.

(See generally Tr. 382-92.)       Nor did defense counsel challenge

the validity of the court’s instruction at the subsequent


                                     19
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 20 of 36 PageID #: 1321



sentencing hearing, despite taking that opportunity to levy an

objection regarding petitioner’s “reverse Molineux” claim.             The

Appellate Division thus denied review of Justice Firetog’s

supplemental instruction under CPL § 470.05(2) as unpreserved.

            The court is nevertheless mindful that, despite the

dismissal of petitioner’s claim on an independent state law

ground, the court still has a duty to “scrutinize the

application of state rules that bar our review of federal

claims.”    Cone, 556 U.S. at 468.        A state law rule is adequate

if it is “firmly established and regularly followed,” and

“serves legitimate state interests.”          Downs, 657 F.3d at 104; El

Rhagi v. Artuz, 309 F.3d 103, 107 (2d Cir. 2002) (quoting Garcia

v. Lewis, 188 F.3d 71, 77-78 (2d Cir. 1999)) (“The relevant

question [in determining adequacy] is not whether the state

court was ‘right or wrong’ in its decision, but rather whether

its holding had a ‘fair or substantial basis in state law.’”).

The Second Circuit has consistently deemed New York’s

contemporaneous objection rule “firmly established and regularly

followed” by New York State, and thus an “adequate” state ground

that precludes federal habeas review of a claim’s underlying

merits.    Ercole, 642 F.3d at 286; see also Zarvela v. Artuz, 364

F.3d 415, 419 (2d Cir. 2004) (finding petitioner’s claim that

jury instructions violated his right to a fair trial was

procedurally defaulted for lack of contemporaneous objection);


                                     20
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 21 of 36 PageID #: 1322



Glenn v. Bartlett, 98 F.3d 721, 724 (2d Cir. 1996)

(“[P]rocedural default in the state court will . . . bar federal

habeas review when the last state court rendering a judgment in

the case clearly and expressly states that its judgment rests on

a state procedural bar.”) (internal quotation marks omitted).

            Further, although an otherwise “adequate” state law

may be rendered “inadequate” in instances of “exorbitant

application,” the instant case does not fall within that narrow

and “exceptional” category.       Lee v. Kemna, 534 U.S. 362, 376

(2002) (citation omitted); Morgan v. Perez, No.

117CV05460PKCKHP, 2018 WL 7291453, at *8 (S.D.N.Y. Nov. 9,

2018), report and recommendation adopted, No. 17CV5460PKCKHP,

2019 WL 101687 (S.D.N.Y. Jan. 4, 2019).          To gauge whether a

state law has been exorbitantly applied, the Supreme Court

considers whether: (1) perfect compliance with the state law

rule would have changed the trial court’s decision; (2) state

law indicated that compliance with the rule was required under

these circumstances; and (3) petitioner substantially complied

with the rule given the “realities of trial.”           Lee, 534 U.S. at

381-382.

            None of the above factors suggests a remotely

improper, much less exhorbitant application, of the

contemporaneous objection rule.        First, the Second Circuit has

observed that it is “impossible to conclusively determine”


                                     21
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 22 of 36 PageID #: 1323



without a “certain degree of speculation” whether absolute

adherence to the contemporaneous objection rule would have

altered a case’s outcome.       Ercole, 642 F.3d at 289 (internal

quotations omitted).      Even so, Justice Firetog’s supplemental

instruction with respect to intent does not evince legal error.

In fact, the expanded intent charge given to the jury here

substantially conforms to the New York State Criminal Jury

Instructions, see CJI2d[NY] Culpable Mental States-Intent,8 and a

similar charge has withstood appellate scrutiny.           See People v.

Vernick-Chaikin, 52 Misc. 3d 143(A) (N.Y. App. Term. 2016),

leave to appeal denied, 28 N.Y.3d 1127 (N.Y. Dec. 19, 2016).

Second, New York courts have typically applied the

contemporaneous objection rule in similar circumstances.             See,

e.g., People v. Colon, 46 A.D.3d 260 (N.Y. App. Div. 1st Dep’t

2007) (defendant’s claim was not preserved for appellate review

where the court “expressly decided” a question in response to

the jury’s inquiry); People v. Reyes, 76 A.D.3d 864 (N.Y. App.

Div. 1st Dep’t 2010) (defendant failed to preserve for appellate

review claim that the supplemental instruction given, as to

intent with regard to the burglary count, was incorrect or

8
      The instructions prescribe the following charge:

      Intent does not require premeditation. In other words, intent does not
      require advance planning. Nor is it necessary that the intent be in a
      person's mind for any particular period of time. The intent can be
      formed, and need only exist, at the very moment the person engages in
      prohibited conduct or acts to cause the prohibited result, and not at
      any earlier time.


                                     22
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 23 of 36 PageID #: 1324



prejudicially misleading).       Third, defense counsel took no

action with respect to the expanded intent charge that could be

construed as substantial compliance.         In other words, the record

does not reflect even a tardy objection by defense counsel to

the instruction at issue.       (See Trial Tr. 382-92.)

            Petitioner nonetheless insists that the trial court’s

error was “so fundamental that no objection [was] necessary to

preserve the claim.”      (Reply 8.)      Petitioner cites a decades-old

Second Circuit case, Hawkins v. Lefevre, 758 F.2d 866 (2d Cir.

1985), to support his contention.         In Hawkins, the Second

Circuit articulated a narrow proposition: permitting an adverse

inference against a criminal defendant for exercising his

privilege against self-incrimination at trial is a

“constitutional violation so fundamental that no objection is

necessary to preserve such a claim as an issue of law for

appellate review.”      Id. at 872–73.     Hawkins is inapposite,

however.    The trial court’s supplemental jury charge was wholly

unrelated to petitioner’s right against self-incrimination.

Notwithstanding Hawkins’s limited reach, the trial judge’s

expanded intent charge was entirely appropriate, and did not

shift the burden of proof to petitioner, or otherwise undermine

petitioner’s right to due process.

            Finally, petitioner makes no showing of cause,

prejudice, or actual innocence to overcome his procedural


                                     23
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 24 of 36 PageID #: 1325



default.    Coleman, 501 U.S. at 750; Dunham, 313 F.3d at 730

(citing Schlup v. Delo, 513 U.S. 298, 321 (1995)).           Accordingly,

petitioner’s claim is denied and dismissed as procedurally

barred.

  II.   Petitioner’s Remaining Claims Are Meritless

        A. Weight of Evidence Violation

        Petitioner asserts the “verdict of guilt was rendered

against the weight of the evidence where the testimony of the

only identifying witness was hopelessly and scientifically

unreliable.”     (Pet. 14.)    A “weight of the evidence” argument is

not to be conflated with a legal sufficiency claim.            See Correa

v. Duncan, 172 F. Supp. 2d 378, 381 (E.D.N.Y. 2001).            The former

is purely a state law claim, grounded in CPL § 470.15(5); the

latter is based on federal due process principles.           Id.   As a

result, petitioner’s “weight of the evidence” claim presents no

federal constitutional issue, and thus is not a cognizable basis

for habeas relief.      See McKinnon v. Superintendent, Great Meadow

Corr. Facility, 422 Fed. Appx. 69, 75 (2d Cir. 2011); Walker v.

Artus, 117 F. Supp. 3d 228 (E.D.N.Y. 2015).

           Further, petitioner appears to argue on reply that the

evidence supporting his conviction was legally insufficient

under Jackson v. Virginia.       (Reply 2.)    The gravamen of a legal

sufficiency claim under Jackson is “whether, after viewing the

evidence in the light most favorable to the prosecution, any


                                     24
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 25 of 36 PageID #: 1326



rational trier of fact could have found the essential elements

of the crime beyond a reasonable doubt.”          443 U.S. 307, 319

(1979) (emphasis in original).        A habeas petitioner “bears a

very heavy burden” in challenging the legal sufficiency of

evidence.     Einaugler v. Supreme Court, 109 F.3d 836, 840 (2d

Cir. 1997).

            The crux of petitioner’s challenge is that the State’s

main witness, Belinda Toon, “testified both inconsistently and

unreliably.”     Specifically, petitioner contends Toon did not

satisfactorily establish that she was able to distinguish

between petitioner and his identical twin brother:

            She claimed that she was able to identify the
            perpetrator and distinguish between Mr. Willock and
            his identical twin brother. She claimed that she was
            able to identify Mr. Willock apart from his identical
            twin brother based on a half an inch scar on his
            forehead.     She also claimed that she was able to
            distinguish    between   the  identical    twin   brothers
            because   of    a   purported  “good”    twin   bad   twin
            characteristic. But as it turns out, the perpetrator
            wore headwear extended to just above his eyebrows on
            the night of the incident, and Toon testified that she
            did not know the twin brothers given names or surname,
            referring    to   them    by  joint,    “interchangeable”
            nickname[s]: Trinny or Twinny.

(Reply 2-3 (record citations omitted).)

            As an initial matter, under Jackson, an “assessment of

the credibility of witnesses is generally beyond the scope of

review.”    Strogov v. Attorney Gen. of N. Y., By Special

Prosecutor for Medicaid Fraud Control, No. CV 96-2133 (RJD),




                                     25
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 26 of 36 PageID #: 1327



1998 WL 229120, at *1 (E.D.N.Y. Mar. 31, 1998), aff'd sub nom.

Strogov v. Attorney Gen. of N.Y., 191 F.3d 188 (2d Cir. 1999)

(quoting Schlup, 513 U.S. at 330).         The Second Circuit has also

held that “the testimony of a single, uncorroborated eyewitness

is generally sufficient to support a conviction.”           United States

v. Frampton, 382 F.3d 213, 222 (2d Cir. 2004) (quoting United

States v. Danzey, 594 F.2d 905, 916 (2d Cir. 1979)).            Even if

the court accepts petitioner’s invitation to second-guess the

jury’s assessment of Toon’s credibility, which it will not, it

is clear that a juror could have reasonably considered her

testimony credible.      Defense counsel did not establish that Toon

had a motive to lie about petitioner’s role in the stabbing of

Duncanson.    Indeed, petitioner and Toon were apparently

acquaintances on friendly terms, whereas Duncanson was a

stranger to Toon.      Toon’s testimony was also corroborated by

Brown’s description of petitioner’s physical characteristics,

and video evidence that placed an individual matching

petitioner’s physical description at the scene of the crime.

Though defense counsel identified an inconsistency in Toon’s

testimony with respect to how long she knew the petitioner, even

if Toon only knew petitioner for two months at the time of the

incident, and not one year, a jury could have rationally found

the shorter period of time was sufficient to establish

familiarity with petitioner’s distinct appearance.           Most


                                     26
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 27 of 36 PageID #: 1328



critically, Toon was in petitioner’s company in the minutes

immediately preceding the stabbing incident, and was in the

thick of his altercation with Duncanson, as she tried to

restrain petitioner.      Petitioner also seizes on the fact that

petitioner’s forehead scar was concealed by headwear on the

night of the incident, and that Toon was able to distinguish

petitioner from his brother based, in part, on that facial

feature.     But Toon did not testify that she identified

petitioner as Duncanson’s killer based on the scar.            She merely

stated that the scar was one feature that distinguished

petitioner from his brother.        In the aggregate, a rational jury

could have credited Toon’s ability to distinguish between

petitioner and his twin brother, and her identification of

petitioner as Duncanson’s killer.         Accordingly, petitioner’s

claim challenging the weight and sufficiency of the evidence is

dismissed.

        B. Preclusion of Mistaken Identity Defense

            Petitioner challenges the trial court’s preclusion of

evidence of potential third-party culpability as a violation of

his constitutional right to present a complete defense.            (Pet.

16.)   Applying AEDPA deference, the court considers whether the

state court’s adjudication on the merits “was contrary to, or

involved an unreasonable application of, clearly established,

federal law.”     28 U.S.C. § 2254(d)(1).      A criminal defendant has


                                     27
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 28 of 36 PageID #: 1329



a “constitutional right grounded in the Sixth Amendment’s

Compulsory Process and Confrontation Clauses and the Fourteenth

Amendment’s Due Process Clause to a meaningful opportunity to

present a complete defense.”        Hawkins v. Costello, 460 F.3d 238,

243 (2d Cir. 2006) (quoting Crane v. Kentucky, 476 U.S. 683, 690

(1986)); see also Washington v. Schriver, 255 F.3d 45, 56 (2d

Cir. 2001) (“The right to call witnesses in order to present a

meaningful defense at a criminal trial is a fundamental

constitutional right secured by both the Compulsory Process

Clause of the Sixth Amendment and the Due Process Clause of the

Fourteenth Amendment.”)).       This right, however, is subject to

“reasonable restrictions.”       Wade v. Mantello, 333 F.3d 51, 58

(2d Cir. 2003) (citing United States v. Scheffer, 523 U.S. 303,

308 (1998)).     Namely, a criminal defendant must comply “with

established rules of procedure and evidence designed to assure

both fairness and reliability in the ascertainment of guilt and

innocence.”     Buie v. Phillips, 298 F. App'x 63, 65 (2d Cir.

2008) (quoting Chambers v. Mississippi, 410 U.S. 284, 302

(1973)).    Indeed, the Supreme Court has acknowledged that the

Constitution grants state legislatures “broad latitude” to enact

rules for exclusion of evidence in criminal trials.            Holmes v.

South Carolina, 547 U.S. 319, 324 (2006).          Thus, federal

district judges must exhibit caution when asked to “impose

constitutional constraints on ordinary evidentiary rulings by


                                     28
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 29 of 36 PageID #: 1330



state trial courts.”      Connelly v. Senkowswki, No. 07-CV-

4616(CBA), 2012 WL 5463915, at *7 (E.D.N.Y. Nov. 8, 2012)

(citing Crane, 476 U.S. at 689)).

            “In considering whether the exclusion of evidence

violated a defendant’s right to present a complete defense, we

start with ‘the propriety of the trial court’s evidentiary

ruling.’”    Hawkins, 460 F.3d at 244 (quoting Wade, 333 F.3d at

59).   If evidence was erroneously excluded, the court looks to

“‘whether the omitted evidence [evaluated in the context of the

entire record] creates a reasonable doubt that did not otherwise

exist.’”    Id. (internal quotations omitted) (quoting Justice v.

Hoke, 90 F.3d 43, 47 (2d Cir. 1996)).         However, where an

evidentiary ruling was correct pursuant to a state evidentiary

rule, a habeas court’s inquiry is limited to whether the

evidentiary rule is “arbitrary” or “disproportionate to the

purposes [it is] designed to serve.”         Id. (citations omitted).

A state evidentiary rule will be deemed “unconstitutionally

arbitrary or disproportionate only where it has infringed upon a

weighty interest of the accused.”         United States v. Scheffer,

523 U.S. 303, 308 (1998).

            1. Propriety of the Trial Court’s Evidentiary Ruling

            The trial court’s preclusion of petitioner’s third-

party culpability evidence was not erroneous as a matter of New

York law.    With the jury recessed, the trial court entertained


                                     29
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 30 of 36 PageID #: 1331



defense counsel’s offer to adduce evidence regarding an

unrelated stabbing, which implicated petitioner’s identical twin

brother, and then heard the prosecution’s response.            (See Trial

Tr. 220-27.)     Cf. People v. Schultz, 4 N.Y.3d 521, 528 (N.Y.

2005) (court must allow the defense to make an “offer of proof

outside the presence of the jury for how it would introduce

evidence of third-party culpability,” and then allow the

prosecutor to make counter-arguments); People v. Powell, 27

N.Y.3d 523 (N.Y. 2016) (trial court’s preclusion of offer of

proof for admitting third-party culpability evidence was proper

where murder defendant’s theory was speculative).

            Under New York law, the admission or exclusion of

third-party culpability evidence turns on a balancing of the

evidence’s probative value against “countervailing risks of

trial delay, undue prejudice to the opposing party, and

confusing the issues or misleading the jury.”           People v.

DiPippo, 50 N.E.3d 888, 893 (N.Y. 2016) (quoting People v.

Primo, 96 N.Y.2d 351, 356 (N.Y. 2001)).          Evidence of third-party

guilt “may not rest on mere suspicion or surmise.”           Primo, 96

N.Y.2d at 357.     Applying these principles, New York courts have

consistently rejected attempts to admit speculative evidence of

third-party culpability.       See, e.g., Devaughn v. Graham, No. 14-

CV-2322 (NGG), 2017 WL 244837, at *13 (E.D.N.Y. Jan. 19, 2017);

Schultz, 4 N.Y.3d at 528 (third-party culpability evidence that


                                     30
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 31 of 36 PageID #: 1332



was wholly speculative and would have caused undue delay,

prejudice and confusion was properly excluded); People v. Upson,

103 A.D.3d 924, 924 (N.Y. App. Div. 2d Dep’t 2013) (“The County

court providently exercised its discretion in precluding certain

evidence of third-party culpability.”).

            At trial, defense counsel attempted to introduce

testimony by a detective who had investigated an unrelated

stabbing in Manhattan, which implicated the petitioner’s

identical twin brother.       (Trial Tr. 272, 276-279.)      Justice

Firetog properly applied the “general balancing analysis that

governs the admissibility of all evidence,” Primo, 753 N.E.2d at

168, when he decided not to allow the defense’s third-party

culpability evidence.      The sole commonality between the

Manhattan stabbing and Duncanson’s killing was the use of

knives. Setting aside the obvious fact that the incidents

occurred in separate boroughs, the former incident involved a

non-fatal assault on a coworker at a place of employment; the

instant stabbing was a street fight between strangers, in which

the perpetrator uttered a homophobic slur and caused the

victim’s death.     See id., 96 N.Y.2d at 355 (third-party

culpability evidence requires “nearness in time, place, and

circumstances to the alleged crime”) (citation omitted): see

also Schultz, 4 N.Y.3d at 529 (evidence of “remote acts,

disconnected and outside of the crime itself,” to show that


                                     31
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 32 of 36 PageID #: 1333



someone other than the defendant committed the crime, properly

excluded) (quoting Greenfield v. People, 85 NY 75, 89 (N.Y.

1881)).    Justice Firetog reasonably determined that defense

counsel’s proffered testimony could have confused the issues,

misled the jury, and resulted in trial delays.           For example, had

the evidence of an unrelated stabbing been adduced at trial, the

jury could have been diverted from determining petitioner’s

guilt or innocence, and instead, may have turned its attention

to the irrelevant issue of his twin brother’s character.             Or the

jury could have associated two unrelated stabbings where there

was no showing they had any connection.          See Schultz, 4 N.Y.3d

at 528.    Accordingly, the court finds that defendant’s proffered

evidence of third-party culpability was appropriately excluded

under New York law, and did not wrongfully preclude petitioner

from asserting his defense of mistaken identity at trial.

            2. Infringement on a Weighty Interest

            Given the propriety of the trial court’s ruling under

New York evidentiary law, the court’s subsequent inquiry is

confined to determining whether the law itself is “arbitrary” or

“infringed upon a weighty interest of the accused.”            Hawkins,

460 F.3d at 244.     Here, the trial court applied a “well-

established rule[] of evidence [that] permit[s] trial judges to

exclude evidence if its probative value is outweighed by certain

other factors such as unfair prejudice, confusion of the issues,


                                     32
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 33 of 36 PageID #: 1334



or potential to mislead the jury.”         Livingston v. Brown, No. 07-

CV-7172 KMK GAY, 2012 WL 4477550, at *9 (S.D.N.Y. Sept. 27,

2012) (quoting Holmes, 547 U.S. at 326); cf. Fed. R. Evid. 403

(“The court may exclude relevant evidence if its probative value

is substantially outweighed by a danger of one or more of the

following: unfair prejudice, confusing the issues, misleading

the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.”).       The Supreme Court has held that such

rules are neither arbitrary, nor do they infringe on a weighty

interest of the accused.       Holmes, 547 U.S. at 326.      In addition,

courts have held that the exclusion of speculative third-party

culpability evidence does not “infringe[] upon a weighty

interest of the accused.”       DeVaughn, 2017 WL 244837, at *14

(citing Collins v. Barto, No. 05-CV-9387 (RWS), 2007 WL 2398778,

at *13-14 (S.D.N.Y. Aug. 14, 2007)).

            Petitioner’s claim is thus denied.

        C. Excessive Sentence

           Petitioner argues that the trial court ran afoul of his

Eighth Amendment right against cruel and unusual punishment by

imposing a near-maximum sentence that failed to account for

petitioner’s age at the time of the offense.          (Pet. 24.)     As a

threshold matter, sentencing court decisions are accorded

substantial deference and challenges to them rarely prevail.

See Hutto v. Davis, 454 U.S. 370, 374 (1982) (per curiam);


                                     33
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 34 of 36 PageID #: 1335



Edwards v. Marshall, 589 F. Supp. 2d 276, 290 (S.D.N.Y. 2008)

(quoting United States v. Persico, 853 F.2d 134, 138 (2d Cir.

1988)).    This case is no exception.

           The Second Circuit has stated that “no federal

constitutional issue is presented where . . . the sentence is

within the range prescribed by state law.”          White v. Keane, 969

F.2d 1381, 1383 (2d Cir. 1992).        Under New York Penal Law, a

conviction for Murder in the Second Degree carries a maximum

term of life imprisonment, and a minimum term ranging from

fifteen to twenty-five years.        NYPL § 70.00(2)(a), (3)(a)(i).

The trial court sentenced petitioner to a prison term of twenty-

three years to life (Sent. Tr. 14:3-4), squarely within the

range authorized by New York law.         See Ortiz v. Rock, No. 09-CV-

679 (PKC), 2016 WL 6068808, at *6 (E.D.N.Y. Oct. 13, 2016)

(petitioner, who was 17 at time of sentencing, denied habeas

relief because sentence of 25 years to life was within range

prescribed by New York law for Murder in the Second Degree).

           Petitioner’s remaining arguments lack merit.           On reply,

petitioner contends the sentencing court violated his right to

due process by neglecting to make a youthful offender

determination. (Reply 9 (citing People v. Rudolph, 21 N.Y.3d 497

(N.Y. 2013)).)     A youthful offender determination pursuant to

CPL § 720.20 is solely an issue of state law, however, and

therefore not cognizable on federal habeas review.           Murphy v.


                                     34
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 35 of 36 PageID #: 1336



Costello, 2011 WL 250388, at *8 (E.D.N.Y. Jan. 26, 2011)

(“[Y]outhful offender status is purely a question of state law,

and it is thus not amenable to federal habeas review.”); accord

Concepcion v. Martuscello, 16 Civ. 5918 (LAP)(GWG), 2017 WL

4536087, at *8 (S.D.N.Y. Oct. 11, 2017).          Petitioner also cites

to the Supreme Court’s decision in Montgomery v. Louisiana, 136

S. Ct. 718 (2016), to support his contention that the sentencing

court violated his constitutional rights by failing to consider

his youth and attendant circumstances.         (Reply 8.)    In

Montgomery, the Supreme Court retroactively extended the holding

of Miller v. Alabama, 567 U.S. 460 (2012), which prohibited

mandatory sentences of life without the possibility of parole

for those who were juveniles at the time of their crimes.             Here,

petitioner is eligible for parole after 23 years.           Thus, Miller

and Montgomery are both inapposite.         Petitioner’s claim that his

sentence was excessive is therefore denied.

                                 CONCLUSION

            For the reasons stated above, the petition for a writ

of habeas corpus is DENIED in its entirety.          Petitioner’s third

claim, which challenges the trial’s court supplemental jury

instruction regarding intent, is procedurally barred, and was

rejected by the Appellate Division on independent and adequate

state law grounds.      Petitioner has not shown cause and prejudice

to justify consideration of the petition’s procedurally barred


                                     35
Case 1:17-cv-00454-KAM Document 21 Filed 05/27/20 Page 36 of 36 PageID #: 1337



claim, nor has he demonstrated that he is “actually innocent” of

the offense of conviction.       Petitioner’s remaining claims are

meritless.    Thus, the petition for a writ of habeas corpus is

DENIED and this case is DISMISSED.         A certificate of

appealability shall not issue because petitioner has not made a

substantial showing of the denial of a constitutional right.             28

U.S.C. § 2253(c)(2).

            The clerk is respectfully directed to enter judgment

in favor of respondent, close this case, and send a copy of this

Memorandum and Order and the judgment to the petitioner at his

last known address and note service on the docket.

SO ORDERED.

Dated:      May 27, 2020
            Brooklyn, New York


                                              /s/
                                    Hon. Kiyo A. Matsumoto
                                    United States District Judge




                                     36
